Citation Nr: 0822812	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 2000 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia which, in pertinent part denied the claim, as well 
as a claim for a bilateral hip disorder.  The veteran 
perfected a timely appeal of both denials.

A November 2007 rating decision granted service connection 
for the bilateral hip disorder with a separate 10 percent 
rating for each hip, effective July 2004.  The veteran did 
not appeal either the rating or effective date assigned for 
the bilateral hip disorder; so, that claim has been resolved 
and is not before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2007); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the probative evidence indicates the 
absence of a currently diagnosed bilateral knee disorder.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a November 2004 letter, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by 
her, what part VA will attempt to obtain, and of the need to 
submit all pertinent evidence in her possession.  A March 
2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated, as shown 
in the September and November 2007 Supplemental Statements of 
the Case.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserts that she had a long history of bilateral 
knee pain during her active service.  Service treatment 
records note her June 2001 presentation with complaints of 
left knee pain after having hit her knee on a bed post.  
Examination revealed mild edema and full range of motion, 
with pain on extension.  The assessment was 
bursitis/tendonitis.  At a follow-up four days later, 
examination revealed no positive findings.  In May 2002 she 
complained of right knee pain.  She walked normally, and 
examination revealed full range of motion, no swelling or 
other positive findings.  The diagnosis was sprained 
ligaments.  The veteran presented in October 2002 with 
complaints of right leg pain.  She did not mention her knee.  
Diagnosis was acute muscle strain.

The last instance noted in the service treatment records is 
April 2004, when she complained of chronic right knee pain.  
Physical examination revealed positive junction/glide path of 
the patellar, right greater than left, but no ligament laxity 
or swelling.  Muscle strength was 5/5 and reflexes were 
brisk.  The assessment was right knee pain secondary to 
patellar femoral syndrome.

At the November 2004 VA fee-basis examination, the veteran 
told the examiner that she was diagnosed with patellar 
femoral syndrome secondary to excessive running in 2001, and 
that the pain had gotten worse.  She reported needing to 
cross her legs to get comfortable, but she denied having 
received any treatment or missed any time from work.  The 
greatest impact on her was the inability to engage in 
prolonged activity.  Physical examination of the knees 
revealed normal appearance and full, pain-free range of 
motion of 0 to 140 degrees.  The examiner noted no evidence 
of pain, fatigue, or weakness on repetitive use.  Neither was 
there any evidence of subluxation or instability.  X-rays of 
the knees were read as showing normal knees.  The examiner 
noted the veteran's subjective complaints of pain but noted 
there was no pathology of which to render a diagnosis.

In her substantive appeal, the veteran again complained of 
chronic pain, and that her knees made a crunching sound, more 
on the left than right.  May 2006 private records of her 
regimen of physical therapy related to her bilateral hip 
disorder.  The therapist noted then recent left knee trauma 
when the veteran tripped over her dog two days prior to the 
examination.

The Board acknowledges the veteran's complaints of bilateral 
knee pain but, with regard to the first evidentiary showing, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110; Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  In light of 
the negative findings of the X-ray examination and the 
absence of any positive findings on objective clinical 
examination, the Board is constrained to find that the 
preponderance of the probative evidence is against the claim, 
as there is no diagnosed underlying disorder associated with 
her pain.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for bilateral knee disorder 
is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


